



Exhibit 10.13


OGE Energy Corp.
Executive Officer Compensation
Executive Compensation
In November 2017, the Compensation Committee of the OGE Energy Corp. board of
directors took actions setting executives' salaries, target amount of annual
bonus awards and target amounts of long-term compensation awards for 2018.
Executive compensation was set by the Compensation Committee after consideration
of, among other things, individual performance and market-based data on
compensation for executives with similar duties. Payouts of 2018 annual bonus
targets and long-term awards are dependent on achievement of specified corporate
goals established by the Compensation Committee and no officer is assured of any
payout.
Salary
The Compensation Committee established the base salaries for its senior
executive group. The salaries for 2018 for the OGE Energy officers who are
expected to be named in the Summary Compensation Table in OGE Energy's 2018
Proxy Statement are as follows:
Executive Officer
2018 Base Salary
Sean Trauschke, Chairman, President and Chief Executive Officer
$959,500
Stephen E. Merrill, Chief Financial Officer
$466,620
E. Keith Mitchell, Chief Operating Officer of OG&E
$503,609
William H. Sultemeier, General Counsel
$425,600
Paul Renfrow, Vice President, Public Affairs and Corporate Administration (A)
$—

(A) Mr. Renfrow retired on January 1, 2018.


Establishment of 2018 Annual Incentive Awards


As stated above, at its November 2017 meeting, the Compensation Committee
approved the target amount of annual incentive awards, expressed as a percentage
of salary, with the officer having the ability, depending upon achievement of
the 2018 corporate goals to receive from 0 percent to 150 percent of such
targeted amount. For 2018, the targeted amount ranged from 60 percent to 100
percent of the approved 2018 base salary for the executive officers in the above
table, excluding Mr. Renfrow, who retired on January 1, 2018.


Establishment of Long-Term Awards


At its November 2017 meeting, the Compensation Committee also approved the level
of target long-term incentive awards, expressed as a percentage of salary, with
the officer having the ability to receive from 0 percent to 200 percent of such
targeted amount at the end of a three-year performance period depending upon
achievement of the corporate goals. For 2018, the targeted amount ranged from
125 percent to 310 percent of the approved 2018 base salary for the executive
officers in the above table, excluding Mr. Renfrow, who retired on January 1,
2018.


Other Benefits


Retirement Benefits. A significant amount of the Company's employees hired
before December 1, 2009, including executive officers, are eligible to
participate in the Company's Pension Plan and certain employees are eligible to
participate in the Company's Restoration of Retirement Income Plan that enables
participants, including executive officers, to receive the same benefits that
they would have received under the Company's Pension Plan in the absence of
limitations imposed by the Federal tax laws. In addition, the supplemental
executive retirement plan, which was adopted in 1993, provides a supplemental
executive retirement plan in order to attract and retain executives designated
by the Compensation Committee of the Company's Board of Directors who may not
otherwise qualify for a sufficient level of benefits under the Company's Pension
Plan and Restoration of Retirement Income Plan. As of December 31, 2015, there
are no employees participating in the supplemental executive retirement plan.


Almost all employees of the Company, including executive officers, also are
eligible to participate in our 401(k) Plan. Participants may contribute each pay
period any whole percentage between two percent and 19 percent of their
compensation, as





--------------------------------------------------------------------------------





defined in the 401(k) Plan, for that pay period. Participants who have attained
age 50 before the close of a year are allowed to make additional contributions
referred to as "Catch-Up Contributions," subject to certain limitations of the
Code. Participants may designate, at their discretion, all or any portion of
their contributions as: (i) a before-tax contribution under Section 401(k) of
the Code subject to the limitations thereof; (ii) a contribution made on a non
Roth after-tax basis; or (iii) a Roth contribution. The 401(k) Plan also
includes an eligible automatic contribution arrangement and provides for a
qualified default investment alternative consistent with the U.S. Department of
Labor regulations. Participants may elect, in accordance with the 401(k) Plan
procedures, to have his or her future salary deferral rate to be automatically
increased annually on a date and in an amount as specified by the participant in
such election. For employees hired or rehired on or after December 1, 2009, the
Company contributes to the 401(k) Plan, on behalf of each participant, 200
percent of the participant's contributions up to five percent of compensation.


No Company contributions are made with respect to a participant's Catch-Up
Contributions, rollover contributions, or with respect to a participant's
contributions based on overtime payments, pay-in-lieu of overtime for exempt
personnel, special lump-sum recognition awards and lump-sum merit awards
included in compensation for determining the amount of participant
contributions. Once made, the Company's contribution may be directed to any
available investment option in the 401(k) Plan.  The Company match contributions
vest over a three-year period. After two years of service, participants become
20 percent vested in their Company contribution account and become fully vested
on completing three years of service. In addition, participants fully vest when
they are eligible for normal or early retirement under the Pension Plan, in the
event of their termination due to death or permanent disability or upon
attainment of age 65 while employed by the Company or its affiliates.


The Company provides a nonqualified deferred compensation plan which is intended
to be an unfunded plan.  The plan's primary purpose is to provide a tax-deferred
capital accumulation vehicle for a select group of management, highly
compensated employees and non-employee members of the Board of Directors of the
Company and to supplement such employees' 401(k) Plan contributions as well as
offering this plan to be competitive in the marketplace. Eligible employees who
enroll in the plan have the following deferral options: (i) eligible employees
may elect to defer up to a maximum of 70 percent of base salary and 100 percent
of annual bonus awards or (ii) eligible employees may elect a deferral
percentage of base salary and bonus awards based on the deferral percentage
elected for a year under the 401(k) Plan with such deferrals to start when
maximum deferrals to the qualified 401(k) Plan have been made because of
limitations in that plan. Eligible directors who enroll in the plan may elect to
defer up to a maximum of 100 percent of directors' meeting fees and annual
retainers.


The Company matches employee (but not non-employee director) deferrals to make
up for any match lost in the 401(k) Plan because of deferrals to the deferred
compensation plan, and to allow for a match that would have been made under the
401(k) Plan on that portion of either the first six percent of total
compensation or the first five percent of total compensation, depending on prior
participant elections, deferred that exceeds the limits allowed in the 401(k)
Plan. Matching credits vest based on years of service, with full vesting after
three years or, if earlier, on retirement, disability, death, a change in
control of the Company or termination of the plan.


Deferrals, plus any Company match, are credited to a recordkeeping account in
the participant's name. Earnings on the deferrals are indexed to the assumed
investment funds selected by the participant. In 2017, those investment options
included a Company Common Stock fund, whose value was determined based on the
stock price of the Company's Common Stock.


Normally, payments under the deferred compensation plan begin within one year
after retirement. For these purposes, normal retirement age is 65 and the
minimum age to qualify for early retirement is age 55 with at least five years
of service. Benefits will be paid, at the election of the participant, either in
a lump sum or a stream of annual payments for up to 15 years, or a combination
thereof. Participants whose employment terminates before they qualify for
retirement will receive their vested account balance in one lump sum following
termination as provided in the plan. Participants also will be entitled to pre-
and post-retirement survivor benefits. If the participant dies while in
employment before retirement, his or her beneficiary will receive a payment of
the account balance plus a supplemental survivor benefit equal to two times the
total amount of base salary and bonuses deferred under the plan. If the
participant dies following retirement, his or her beneficiary will continue to
receive the remaining vested account balance. Additionally, eligible surviving
spouses will be entitled to a lifetime survivor annuity payable annually. The
amount of the annuity is based on 50 percent of the participant's account
balance at retirement, the spouse's age and actuarial assumptions established by
the Company's Plan Administration Committee.


At any time prior to retirement, a participant may withdraw all or part of
amounts attributable to his or her vested account balance under the deferred
compensation plan at December 31, 2004, subject to a penalty of 10 percent of
the amount withdrawn. In addition, at the time of the initial deferral election,
a participant may elect to receive one or more in-service distributions on
specified dates without penalty. Hardship withdrawals, without penalty, of
amounts attributable to a participant's vested account balance may also be
permitted at the discretion of the Company's Plan Administration Committee.







--------------------------------------------------------------------------------





Perquisites. The Company also offers executive officers a limited amount of
perquisites. These include payment of social membership dues at dining and
country clubs for certain executive officers, an annual physical exam for all
executive officers, a relocation program and in some instances the use of a
company car. In reviewing the perquisites and the benefits under the 401(k)
Plan, Deferred Compensation Plan, Pension Plan and Restoration of Retirement
Income Plan, the Compensation Committee seeks to provide participants with
benefits at least commensurate with those offered by other utilities of
comparable size.


Change-of-Control Provisions and Employment Agreements. None of the Company's
executive officers has an employment agreement with the Company. Each of the
executive officers has a change of control agreement that becomes effective upon
a change of control. If an executive officer's employment is terminated by the
Company "without cause" following a change of control, the executive officer is
entitled to the following payments: (i) all accrued and unpaid compensation and
a prorated annual bonus and (ii) a severance payment equal to 2.99 times the sum
of such officer's (a) annual base salary and (b) highest recent annual bonus.
The change of control agreements are considered to be double trigger agreements
because payment will only be made following a change of control and termination
of employment. The 2.99 times multiple for change-of-control payments was
selected because at the time it was considered standard. Although many companies
also include provisions for tax gross-up payments to cover any excise taxes on
excess parachute payments, the Company's Board of Directors decided not to
include this additional benefit in the Company's agreements. Instead, under the
Company's agreements if the excise tax would be imposed, the change-of-control
payments will be reduced to a point where no excise tax would be payable, if
such reduction would result in a greater after-tax payment.


In addition, pursuant to the terms of the Company's incentive compensation
plans, upon a change of control, all stock options and restricted stock will
vest immediately and, for a 60-day period following the change of control,
executive officers may surrender their options and receive in return a cash
payment equal to the excess of the change of control price (as defined) over the
exercise price; all performance units will vest and be paid out immediately in
cash as if the applicable performance goals had been satisfied at target levels;
and any annual incentive award outstanding for the year in which the
participant's termination occurs for any reason, other than cause, within 24
months after the change of control will be paid in cash at target level on a
prorated basis.





